DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (6,072,277), and further in view of Inaba et al (2017/000954).

Regarding claim 1, Yamamoto discloses vehicle lamp (1) a metal reflector (7, metalized part), the vehicle lamp further comprises a metalized retaining clip (12) connected with a screw with the metalized part (Fig. 1), and a grounding cable (4) electrically connecting the metalized part to the ground via the metalized retaining clip (110). Yamamoto does not disclose the reflector (metalized part) being made with a synthetic polymer that is metalized on at least one side of it or the retaining clip being integral with the metallized part. Inaba discloses a reflector 
Regarding the clip of Yamamoto being integral with the reflector, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clip of Yamamoto further in view of Inaba to be integral with the reflector, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In this case, one of ordinary skill would have been motivated to modify the clip connection to be integral with the reflector since such a connection would be conducive to providing an improved grounding connection. 
Regarding the reflector of Yamamoto being made of a synthetic polymer with at least one side of it being metallized, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the material of reflector of Yamamoto to a reflector formed of  synthetic base resin material with aluminum metallized film and a plasma polymerized film formed on at least one side of the resin base as taught by Inaba , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the reflector of Yamamoto with the materials of the reflector of Inaba would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for the purpose of providing the device of Yamamoto in 
    

Regarding claim 2, a first end of the grounding cable is fixed to a locking end of the metalized retaining clip(4,12,12b)) and a second end of the grounding cable is connected to the ground. (Yamamoto, 4b, 5,6, Fig 1).

Regarding claims 4 and 11, the metalized part is a reflector. (Yamamoto, as recited in the rejection of claim 1).

Regarding claim 5, the metalized retaining clip is formed integrally with the reflector at lower portion of a side opposite to a reflective side of the reflector. Yamamoto discloses the clip at the same position as can be seen in figure 1. Regarding the clip being formed integrally, this limitation is addressed in the rejection of claim 1 above. 
Allowable Subject Matter
Claims 3,6-9,10,12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art cited of record does not teach the combination of the variations of the metalized clip including the addition of a terminal clip

Conclusion
Matsumoto discloses a grounded reflector for a headlamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.